Title: From George Washington to Brigadier General James Mitchell Varnum, 4 November 1777
From: Washington, George
To: Varnum, James Mitchell



Dear Sir
White Marsh [Pa.] Novr 4th 1777

The inclosed I had written to Colo. Green before your favor of yesterday reached my hands. I am happy in receiving so favorable a report, as your Letter contains, of the situation of the Forts—I most devoutly wish that the exertions of your self and Officers may be Crowned with the success that so good a cause, and such labours, deserve.
My letters to Comodore Hazelwood, & Colo. Green, go unopened under this cover, that you may read—Seal—& deliver them. If the measure proposed in the letter to Colo. Green can be carried into execution no time should be lost. I thank you for your endeavours to restore confidence between the Comodore & Smith—I find something of the same kind existing between Smith and Monsr Fleury, who I consider as a very valuable Officer. How strange it is that Men, engaged in the same Important Service, should be eternally bickering, instead of giving mutual aid. Officers cannot act upon proper principles who suffer trifles to interpose to create distrust, & jealousy—All our actions should be regulated by one uniform Plan—& that Plan should have one object only in view, to wit, the good of the service. where this is the

case, although there may be a diversity of opinion there can be no real obstruction—I hope all these little rubs will be done away by your prudent management. I am Dr sr your most Obet Servt

Go: Washington


What force have the Enemy at Billingsport? Is there a moral certainty (with your force) of driving them from thence? If there is; I have no objection to the attempt, but wish circumstances to be well considered before any resolution is come to.

